[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                No. 05-13466                    SEPTEMBER 14, 2006
                            Non-Argument Calendar                THOMAS K. KAHN
                                                                     CLERK
                          ________________________

                             BIA No. A96-114-116

ALI AWAR,


                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                          Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                              (September 14, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Ali Awar, a native of India and citizen of Pakistan, petitions for review of
the denial of his motion to continue his removal proceeding. The Board of

Immigration Appeals affirmed the denial of Awar’s motion by the Immigration

Judge because it concluded that Awar was not “eligible to receive an immigrant

visa.” 8 U.S.C. § 1255(i)(2)(A). Because Awar failed to file an I-485 application

for adjustment of status, we deny Awar’s petition.

      Awar entered the United States on December 14, 1995, as a non-immigrant

with authorization to remain until December 19, 1995. In March 2003, the

Immigration and Naturalization Service issued Awar a notice to appear that

charged him with removability. See 8 U.S.C. § 1227(a)(1)(B). Awar conceded

removability, but moved for a continuance of the proceeding based on his pending

employment-based visa application. In support of his motion, Awar submitted an

I-140 “Immigrant Petition For Alien Worker” form filed on his behalf by Maharaja

Investments; an application filed on April 31, 2001, with the Department of Labor

for employment certification; and a letter from the DOL that accepted and certified

his application. Awar did not file a form I-485 for adjustment of status.

      The IJ denied Awar’s motion for a continuance because the IJ concluded that

the pending visa petition did not entitle Awar to a continuance. The IJ

distinguished decisions that granted continuances to family-based petitions because

“a familial bond is permanent one” and “[a] valid labor certification[, which]

evidences only a job offer.” Awar appealed the decision of the IJ to the BIA, but
                                          2
the BIA affirmed the decision without opinion.

      Awar argues that he was entitled to a continuance because he established a

prima facie approvable petition for an employment-based visa. We review the

decision of the BIA, except to the extent that the BIA expressly adopts the decision

of the IJ. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review

the IJ’s discretionary decision to deny a motion for a continuance for abuse of

discretion. See Bull v. INS, 790 F.2d 869, 872 (11th Cir. 1986).

      The IJ has broad discretion to grant continuances “for good cause shown.” 8

C.F.R. § 1003.29; see Zafar v. U.S. Att’y Gen., ___ F.3d ___, slip op. at 12–13

(11th Cir. Aug. 24, 2006). An alien establishes “good cause” if the immigrant

presents prima facie eligibility for adjustment of status. See Zafar, ___ F.3d ___,

slip op. at 13. An alien lawfully in the United States is eligible for adjustment of

status if “(1) the alien makes an application for such adjustment, (2) the alien is

eligible to receive an immigrant visa and is admissible to the United States for

permanent residence, and (3) an immigrant visa is immediately available to him at

the time his application is filed.” 8 U.S.C. § 1255(a). An alien who unlawfully

remains in the United States may file for an adjustment of status if

      (1) the alien pays the applicable fees and the alien is physically
      present in the United States at the time the alien applies for adjustment
      of status; (2) the alien was physically present in the United States on
      December 21, 2000; and (3) the alien is the beneficiary of an
      application for a labor certificate that was filed on or before April 30,
                                           3
      2001.

Zafar, ___ F.3d ___, slip op. at 15–16.

      So far as we can tell, Awar was not “eligible for adjustment of status”

because the record does not contain a copy of Awar’s I-485 Form for an

adjustment of status. An alien has the burden to show “good cause” to continue the

proceedings, but Awar failed to submit a copy of his I-485 Form, which is the first

requirement to establish eligibility for adjustment of status. 8 C.F.R. § 1003.29.

According to the record, Awar has not “successfully completed all actions required

by [section] 1255(i) to be performed by him.” Merchant v. U.S. Att’y Gen., ___

F.3d ___, slip op. at 8–9 (11th Cir. 2006); see 8 C.F.R. § 245.10(b) (requiring the

alien to file a Form I-485 application and Supplement A with a fee). Because

Awar has not provided credible evidence that he filed an I-485 Form, we cannot

say it was an abuse of discretion for the IJ to deny Awar’s motion for a

continuance.

      Awar’s petition is

      DENIED.




                                          4